            Case 1:19-cv-11192-NMG Document 3 Filed 05/28/19 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

Jane Doe C.D., an individual,                   )
                                                )
          Plaintiff,                            )
                                                )
v.                                              )      CIVIL ACTION NO: 19-CV-11192
                                                )
R-ROOF ASSET, LLC (d/b/a Red Roof               )
PLUS+ BOSTON - FRAMINGHAM);                     )
RED ROOF INNS, INC.; and AMBACH                 )
CORP. (d/b/a MARSHFIELD INN),                   )
                                                )
          Defendants.                           )


      PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF HER MOTION TO
                      PROCEED UNDER PSEUDONYM

     I.       Introduction

          Plaintiff in this action asks the Court to permit her to proceed under pseudonym. The facts

of this case, as detailed in the Complaint, involve the sex trafficking of the Plaintiff for almost two

years by an individual who forced her compliance through physical, verbal and financial abuse.

Plaintiff fears reprisal from her trafficker should her or her trafficker’s identity become public

knowledge in the context of this litigation.

          Plaintiff further wishes to protect and guard against the release of her identity due to the

highly personal and potentially stigmatizing sexual information which would be forever associated

with her name if it was publicized. The facts and circumstances at issue in this litigation will

require Plaintiff to disclose information of the utmost intimacy. Accordingly, Plaintiff’s identity

should be protected from public disclosure in court records at this time.
           Case 1:19-cv-11192-NMG Document 3 Filed 05/28/19 Page 2 of 6



         As such, Plaintiff Jane Doe C.D. requests this Court to permit her to proceed

pseudonymously, to permit the filing of all unredacted consent forms under seal, and to require

redaction of any identifying information filed in Court by any party to this action or third-party.

   II.      Law & Argument

         Generally, pleadings must state the name of all parties. See Fed. R. Civ. P. (10)(a) (“…the

title of the complaint must name all the parties…”). While there is a presumption of open judicial

proceedings pursuant to this rule, there are exceptions when the issues involved are of a sensitive

and highly personal nature. Neither the Supreme Court nor the First Circuit has set forth a test to

determine when a plaintiff may overcome the presumption of openness in judicial proceedings and

proceed under pseudonym, but has stated that the court must balance the need for confidentiality

against the public interest in disclosure. Doe v. Prudential Ins. Co. of America, 744 F.Supp. 40, 41

(D.R.I.1990). The balancing tests used by other circuits elucidate a number of factors to be

considered in making the determination.

         The Second Circuit has found that the decision as to whether a plaintiff may proceed

pseudonymously requires a balancing of the plaintiff’s interest in anonymity with the public

interest in disclosure, and any prejudice to the defendant. Sealed Plaintiff v. Sealed Defendant #1,

537 F. 3d 185, 189 (2d Cir. 2008); see also Doe v. Bell Atl. Bus. Sys. Servs., Inc., 162 F.R.D. 418,

420 (D. Mass. 1995) (“The analysis is as follows: 1) there is a presumption in favor of disclosure;

2) a party may rebut the presumption by showing that a need for confidentiality exists; 3) the court

must balance the need for confidentiality against the public interest in disclosure.”). The Ninth

Circuit has held that the circumstances in which pseudonymous litigation is appropriate include:

“(1) when identification creates a risk of retaliatory physical or mental harm,…; (2) when

anonymity is necessary ‘to preserve privacy in a matter of sensitive and highly personal nature,’…;

and (3) when the anonymous party is ‘compelled to admit [his or her] intention to engage in illegal
                                                  2
          Case 1:19-cv-11192-NMG Document 3 Filed 05/28/19 Page 3 of 6



conduct, thereby risking criminal prosecution’…” Does I thru XXIII v. Advanced Textile Corp.,

214 F.3d 1058, 1068 (9th Cir. 2000) (internal citations omitted)). Similarly, the Sixth Circuit has

“excuse[d] plaintiffs from identifying themselves in certain circumstances.” Doe v. Porter, 370

F.3d 558, 560 (6th Cir. 2004). “Several considerations determine whether a plaintiff’s privacy

interests substantially outweigh the presumption of open judicial proceedings.” Id. They include:

           (1) whether the plaintiffs seeking anonymity are suing to challenge
           governmental activity; (2) whether prosecution of the suit will compel the
           plaintiffs to disclose information “of the utmost intimacy”; (3) whether the
           litigation compels plaintiffs to disclose an intention to violate the law, thereby
           risking criminal prosecution; and (4) whether the plaintiffs are children.

Id. “This manner of proceeding is most often utilized when there is the strong likelihood that the

party would be held up to public ridicule or scorn.” Gomez v. Buckeye Sugars, 60 F.R.D. 106, 107

(N.D. Ohio 1973). The various factors considered by courts in determining whether to allow

plaintiffs to proceed with pseudonymous status demonstrate the necessity in this case.

   1. This litigation involves matters of the utmost intimacy that are sensitive and highly
      personal in nature.

       This litigation involves the disclosure of stigmatizing sexual information, including rape.

Courts often permit sexual assault survivors to proceed with pseudonymous status, recognizing

that such events frequently involve the disclosure of highly personal and often stigmatizing

information. See Doe v. Dabbagh, No. 15-cv-10724, slip op. at 2 (E.D. Mich., May 28, 2015

(“[M]any courts allow rape victims to proceed under pseudonyms, at least until trial. The

allegations often involve compelled sex acts that degrade and stigmatize the victim.”); see also,

Doe v. Penzato, No. CV10-5154, WL 910738 (N.D. Cal. May 13, 2011) (granting motion to

proceed anonymously to plaintiff making allegations of human trafficking and sexual assault); Doe

No. 2 v. Kolko, 242 F.R.D. 193, 195 (E.D.N.Y. 2006) (granting pseudonymous status in part

because “the public generally has a strong interest in protecting the identity of sexual assault


                                                 3
          Case 1:19-cv-11192-NMG Document 3 Filed 05/28/19 Page 4 of 6



victims so that other victims will not be deterred from reporting such crimes”); Roe v. St. Louis

Univ., No. 4:08CV 1474, 2009 U.S. Dist. 2009 WL 910738 at *13-14 (E.D. Mo. Apr. 2, 2009)

(granting anonymous status to rape victim); see also Doe v. Cabrera, 307 F.R.D. 1, 5 (D.D.C.

2014) (“Courts generally allow a plaintiff to litigate under a pseudonym in cases containing

allegations of sexual assault because they concern highly sensitive and personal subjects”); EW v.

New York Blood Ctr., 213 F.R.D. 108, 111 (E.D.N.Y. 2003) (“[M]any courts have held that, in

lawsuits centering around sexual activity and behavior, a plaintiff is entitled to proceed under a

pseudonym where revealing the plaintiff's name subjects him or her to the risk of public

disapproval, harassment, or bodily harm.”).

   2. Identification poses risks to Plaintiff.

       Another factor is “whether identification poses a risk of retaliatory physical or mental harm

to the ... party [seeking to proceed anonymously]…” Sealed Plaintiff, 537 F.3d at 190. If Plaintiff

is identified publicly, she risks retaliatory physical and mental harm from her trafficker. Plaintiff

also fears stigma from her family, friends, employer, and community if her true identity was

revealed in the public record.

       Plaintiff should not be compelled to disclose her identity in order to maintain her privacy

and safety. As such, Plaintiff’s privacy interest substantially outweighs the customary practice of

judicial openness. See Doe v. Déjà Vu Consulting, Inc., et al., 2017 U.S. Dist. LEXIS 142019, at

*15 (M.D. Tenn Sept. 1, 2017) (“In light of the absence of prejudice to the defendants or to the

public, the court finds the plaintiff’s ‘privacy interests outweigh the presumption of open judicial

proceedings.’ The court will grant her motion to file pseudonymously and to maintain the

confidentiality of her identity….”).




                                                 4
            Case 1:19-cv-11192-NMG Document 3 Filed 05/28/19 Page 5 of 6



   3. The public’s interest in this case is not furthered by the disclosure of Plaintiff’s name.

          In this case, the public’s interest in the litigation will not be furthered by disclosure of

Plaintiff’s identity. The lawsuit raises questions of law about whether the Defendants knowingly

benefited financially from participating in illegal sex trafficking ventures. The identity of the

specific plaintiff here is not relevant to public assessment of those issues.

   4. The Defendants are not prejudiced by allowing Plaintiff to proceed under
      pseudonym.

          Defendants will not be prejudiced should Plaintiff proceed under pseudonym. Plaintiff will

agree to reveal her identity and the identity of her trafficker to Defendants for the limited purpose

of investigating Plaintiff’s claims once the parties have entered into a protective order. Plaintiff

simply seeks redaction of Plaintiff’s personally identifying information from the public docket and

assurances that Defendants will not use or publish Plaintiff’s identities in a manner that will

compromise her safety, personal life or future employment prospects.

   III.      Conclusion

          For the reasons stated herein, Plaintiff respectfully requests that this Court grant her motion

to proceed under pseudonym.


Dated: May 28, 2019                              RESPECTFULLY SUBMITTED,
                                                 PLAINTIFF,
                                                 By Her Attorneys,


                                                 /s/ Kimberly A. Dougherty
                                                 Kimberly A. Dougherty, Esq. (BBO #658014)
                                                 Lisa S. Lee, Esq. (BBO #684631)
                                                 ANDRUS WAGSTAFF, P.C.
                                                 19 Belmont Street
                                                 South Easton, MA 02375
                                                 Tel: (508) 230-2700
                                                 Fax: (303) 376-6361
                                                 Email: kim.dougherty@andruswagstaff.com
                                                 Email: lisa.lee@andruswagstaff.com

                                                    5
          Case 1:19-cv-11192-NMG Document 3 Filed 05/28/19 Page 6 of 6




                                                and

                                                Jaime M. Farrell, Esq. (BBO# 658368)
                                                Paul Pennock, Esq. (to be admitted pro hac vice)
                                                Weitz & Luxenberg, P.C.
                                                700 Broadway
                                                New York, NY 10003
                                                Tel: (212) 485-1831
                                                Fax: (212) 344-5461
                                                Email: jfarrell@weitzlux.com




                                  CERTIFICATE OF SERVICE


        I hereby certify that on this the 28th day of May, 2019, I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system which will send a notice of this electronic

filing to all parties and or counsel of record in this action.


                                                /s/ Kimberly A. Dougherty
                                                Kimberly A. Dougherty, Esq.
                                                ANDRUS WAGSTAFF, P.C.
                                                19 Belmont Street
                                                South Easton, MA 02375
                                                T: (508) 230-2700
                                                F: (303) 376-6361
                                                E: kim.dougherty@andruswagstaff.com




                                                   6
